Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/IN2016/050099 03/31/2016 filed INDIA 201641001756 01/18/2016.
	Claims 1-6, 8-10, 13-14 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Response to Arguments
3.	The rejection of claims 1-6, 8-10, 13-14 under 35 U.S.C. 103 as being unpatentable over Sakamoto, Bean, Boyer, Stiehl  AND Bandi, in view of Leonard is maintained.  Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. According to the arguments (page 5 ¶ 4 to page 6 ¶ 1), there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all the steps are directed towards making the compound Regorafinib and their combination is straightforward.  Certain advantages upon combination are pointed out in the rejection and include: reduced impurities, further conversion of the starting material to product, “cheap and easily available” starting materials and reagents, operational convenience, and safety improvements.  As discussed in MPEP 2143 G “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.
Another argument is that the prior art fails to teach THF as the sole solvent.  According to the argument, “Neither Boyer or Stiehl teach or suggests the use of THF as the sole solvent”.  Stiehl suggests the use of THF as the sole solvent.  While in the example Stiehl places the starting material of formula (IV) in THF  and adds a toluene solution containing the isocyanate to the THF, 
In the process for preparing of the compound of the formula (I), its  monohydrate or salt the reaction of the compound of the formula (IV) with the  compound of the formula (V) is effected in an suitable organic solvent, for  example in tetrahydrofuran, at a temperature above 15oC and below  70oC, preferably at a temperature of from 15oC to  60oC, more preferably from 15oC to 50oC, most  preferably at room temperature.  Preference is given to initially charging the compound of the formula (IV) in a suitable organic solvent, for example in  tetrahydrofuran, and admixing within 30 to 300 minutes, preferably within 60 to 150 minutes, most preferably within 80 to 100 minutes the compound of the formula (V), preferably dissolved or suspended in a suitable organic solvent,  for example toluene, which can be different to the first suitable organic  solvent.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Stiehl shows that the reaction solvent is THF, but gives the possibility of the charging the reaction with the isocyanate of formula (V) in either the same solvent (THF) or it “can be” a different solvent. Stiehl does not state that it must be a different solvent. The example uses formula IV in THF (90% final volume) in a vessel and adds in a controlled manner formula IV in 
With regard to the arguments with respect to the reduction of in starting material (applicants’ “genotoxic impurity”) by using THF (Remarks page 10-14), this was already disclosed by  Stiehl.  Stiehl on column 6, explains that his material has this limitation of reduced impurity A:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The claimed impurity range, “less than 50 ppm” or from 0% to 0.005%, overlaps with the ranges of the prior art “from 0.0001% to a maximum of 0.05%” “from 0.0001% to a maximum of 0.025%” to “from 0.0001% to a maximum of 0.01%”.  Said another way, the prior art ranges of 1 ppm to 500 ppm, 1 ppm to 250 ppm, and 1 ppm to 100 ppm overlaps with the instantly claimed range of 0 ppm to 50 ppm. The ranges are mathematically so close that the difference between the claimed ranges is practically negligible.  Column 6 lines 5-8, “According to the present process potential side products, in particular anilinic side products such as the starting compounds 4-amino-3-fluorophenol and the compound of the formula (IV)” Formula IV is 4-(4-amino-3-
 	With regard to potential side reactions, Stiehl has already recognized these reactions. The applicants’ representative’s proposes additional side reactions (Remarks pages 12 ff), however there is no evidence for additional side reactions other than those of Stiehl.  There is no evidence that the reaction was not carried out under anhydrous conditions or an inert atmosphere.  Since as applicant’s representative argues, it is well known that isocyanates are sensitive to moisture, anhydrous solvent would have been used.  
Simply monitoring the reaction by LCMS or other technique to monitor disappearance of starting material and obtain a higher yield is routine experimentation.  According to the argument “Accordingly, as would be recognized in the art, routine optimization of the concentration of starting materials and reaction monitoring would not suffice to reduce the amount of the genotoxic 
		With regard to the argument of unexpected results with respect to reduction of the amount of starting material of Stiehl Formula IV (the aniline or applicant’s “genotoxic impurity” A) by using THF as the sole solvent (Remarks, page 14, ¶ 3 to Page 16), the Budideti Declaration under 37 CFR 1.132 filed May 13, 2021 was previously considered and found to be insufficient to overcome the rejection (Final rejection of September 10, 2021, page 5 ¶ 2 and page 7 ¶ 1 ).  Table 1 has other solvents (DCM, ethyl acetate, pure toluene, acetone), but fails to compare the closest prior art.

    PNG
    media_image3.png
    300
    520
    media_image3.png
    Greyscale

As can be seen above, the 90% THF condition of Stiehl with addition of the isocyanate in 10% toluene is noticeably absent from the declaration.  In order to rebut a prima facie case of obviousness with an argument of unexpected results, it is the closest prior art that must be compared (See MPEP 716.02(e)).  It could be that  using exclusively THF, rather than 90%  THF in Stiehl’s example, gives an increase in purity, however this has not been shown as there is no experiment in the declaration in this regard.  No comparison has been made with the prior art Stiehl reaction in 90% THF to show that it does not have this property of “less than 50 ppm”.  As discussed in the rejection and above Stiehl says his material has this limitation on column 6.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

4.	Claims 1-6, 8-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto US 4,904,696, Bean US 2,525,515, Boyer US 8,637,553, Stiehl US 8,748,622,  AND Bandi WO 2015/049698 A1, in view of Leonard “ADVANCED PRACTICAL ORGANIC CHEMISTRY” 3rd Edition CRC Press, Boca Raton: 2013, pages 137-189.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Sakamoto teaches the step a) at col. 3 lines 45-63 and col. 4 lines 11-30 with the conversion of compound X to XI.

    PNG
    media_image4.png
    753
    676
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    746
    867
    media_image5.png
    Greyscale

Sakamoto uses sulfuric acid, however a known alternative acid in the reaction is oxalic acid.  This is disclosed in Bean column 1 lines 48 “In accordance with my invention, an aromatic nitro compound containing no substituent in the Para position to the nitro group is reduced by reacting simultaneously with aluminium and an aqueous solution of an organic acid, the quantity of said acid present being sufficient to maintain an acid reaction medium until the reduction is finished.  The aluminium is advantageously in a divided form, such as flakes or powder.  The aqueous solution of the organic acid contains not more than 50 per cent by weight of acid and advantageously contains from to 30 per cent by weight of acid.  Oxalic acid is highly useful...” th entry.
The instant steps b) and c) are disclosed in Boyer at column 30 line 37 – column 31 line 34.  The preparation of 4-(4-amino-3-fluorophenoxy)pyridine-2-carboxylic acid methylamide is step b) and the Example 1 is step c).  The specification admits on pages 1-2 that these steps are known.  Toluene is the reaction solvent and diethyl ether is listed as a workup solvent at column 31 line 27 of Boyer.  It is also known that step c) can be conducted with THF as solvent as disclosed by Stiehl at column 12 line 60 to column 13 line 5,   
Stage 3 

4-[4-[([[4-chloro-3-(trifluoromethyl)-phenyl]amino]carbonyl)amino]-3-fluorophenoxy]-N-methylpyridine-2-carboxamide monohydrate 

A reaction flask with stirrer was charged with 20.0 g of 4-(4-amino-3-fluorophenoxy)-N-methylpyridine-2-carboxamide and 180 g of tetrahydrofuran as solvent.  A solution of 18.7 g of 4-chloro-3-trifluoromethyl-phenylisocyanate and 21.1 g of toluene was added dropwise within approximately 90 minutes at room temperature.  The resulting solution was stirred for 3 hours to complete the reaction.


Column 4 lines 39 to line 54,
In the process for preparing of the compound of the formula (I), its  monohydrate or salt the reaction of the compound of the formula (IV) with the  compound of the formula (V) is effected in an suitable organic solvent, for  example in tetrahydrofuran, at a temperature above 15oC and below  70oC, preferably at a temperature of from 15oC to  60oC, more preferably from 15oC to 50oC, most  preferably at room temperature.  Preference is given to initially charging the compound of the formula (IV) in a suitable organic solvent, for example in  tetrahydrofuran, and admixing within 30 to 300 minutes, preferably within 60 to 150 minutes, most preferably within 80 to 100 minutes the compound of the formula (V), preferably dissolved or suspended in a suitable organic solvent,  for example toluene, which can be different to the first suitable organic  solvent.  After 

Step d) is taught by Bandi at page 4 lines 21-23, steps d) – f), these are also steps e) and f) of claim 9:

    PNG
    media_image6.png
    83
    450
    media_image6.png
    Greyscale

The solvent of this step is further described by Bandi at page 7:

    PNG
    media_image7.png
    107
    561
    media_image7.png
    Greyscale
 
In the examples both acetone and methylethylketone are used. 
 Example 4:

    PNG
    media_image8.png
    117
    556
    media_image8.png
    Greyscale

Example 5:

    PNG
    media_image9.png
    122
    582
    media_image9.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.

C)  	Resolving the level of ordinary skill in the pertinent art:  D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  
		The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the known routes to the various intermediates.  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an alternative source for the starting compound since according to Sakamoto the 2-fluoronitrobenzene is “cheap and easily available”.  The compound used by Boyer 4-nitro-3-fluorophenol is much more expensive.  In addition, the reagents used in the Sakamoto/Bean nitro reduction/Bamberger rearrangement sequence are cheaper and operationally more convenient.  Boyer uses Pd/C and hydrogen gas to reduce the nitro group, while the Sakamoto/Bean conditions are Al powder and acid, both of which are cheap.  Avoiding the use of an explosive gas like hydrogen with a potentially pyrophoric catalyst would also be advised upon scale up since process and safety concerns could be avoided and money would be saved.  Regarding claim 9, repeating the crystallization or recrystallization of Bandi would be employed to further increase the crystal purity in order to obtain a more pure product.  
The claims use the word “until” for the reaction time in step c) at which the starting material is below a certain level.  The time in Stiehl is 4.5 hrs however the reaction time in Boyer is 72 hrs as reproduced here:
Preparation of  4[4-[3-(4-chloro-3-trifluoromethylphenyl)-ureido]-3-fluorophenoxy]-pyridine-2-carboxylic acid methylamide 



The adjustment of reaction time is a fundamental parameter adjusted by the artisan of ordinary skill.   Mere optimization of the reaction time in the prior art process is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness.  Reaction time is results effective. Reactions of the isocyanate with amines follow second-order kinetics which has the general form  A+B → products , in which the reaction is first order in  A  and first order in  B . The differential rate law for this reaction is as follows:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Because the reaction is first order both in A and in B, it has an overall reaction order of 2. We can recognize second-order reactions of this sort because the reaction rate is proportional to the concentrations of each reactant.  Therefore, the reaction time is influenced by several factors including the temperature and concentration of reactants.  
Regarding the numerical value of impurity limitation, this is simply a result that is desired.  Moreover, it has not been established that the prior art does not have this property. Regardless, Stiehl on column 6, explains that his material has this limitation:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The claimed impurity range, “no more than 50 ppm” or from 0% to 0.005%, overlaps with the ranges of the prior art “from 0.0001% to a maximum of 0.05%” “from 0.0001% to a maximum of 0.025%” to “from 0.0001% to a maximum of 0.01%”.  Said another way the prior art ranges of 1 ppm to 500 ppm, 1 ppm to 250 ppm, and 1 ppm to 100 ppm overlaps with the instantly claimed range of 0 ppm to 50 ppm. The ranges are mathematically so close that the difference between the claimed ranges is practically negligible.  Column 6 lines 5-8, “According to the present process potential side products, in particular anilinic side products such as the starting compounds 4-amino-3-fluorophenol and the compound of the formula (IV)” Formula IV is 4-(4-amino-3-
As discussed above, the desired claimed result of “until the 4-(4-amino-3-fluorophenoxy)-N-methylpyridine-2-carboxamide content is controlled to not more than 50 ppm as measured by LC-MS” of the starting material of step c) is controllable by adjusting the reaction time, temperature, and concentration of reactants.  Monitoring a reaction for disappearance of starting material by LC-MS is simply standard procedure for the practicing organic chemist.  As discussed in LEONARD “ADVANCED PRACTICAL ORGANIC CHEMISTRY” 3rd Edition CRC Press, Boca Raton: 2013, pages 137-189:
9.3 Reaction monitoring

“Consequently, every reaction you carry out should be monitored. If you wish to be an effective researcher, you need to be able to determine exactly when a reaction has reached completion. So, before starting any reaction, it is essential to determine a suitable method for monitoring its progress. Even if you are following a literature procedure, reaction monitoring will usually save you time as well as give you confidence about what is happening. Carrying out a reaction without monitoring its progress is like trying to thread a needle with your eyes closed.” Pg. 153

9.3.2 High performance liquid chromatography “There are a broad range of HPLC techniques and many different types of equipment that can be used.... In recent years, developments in both analytical LC systems and MS have led to HPLC-MS and UPLC-MS systems that can be used to provide chromatographs together with molecular mass data on the separated components within a few minutes. The molecular mass data provided is particularly valuable and is often sufficient to identify the compound concerned. Simple low-resolution LC-MS systems are now becoming commonplace for reaction monitoring and newer more sophisticated MS detectors (e.g., time-of-flight and MS-MS) are also now being used to provide more detailed structural information including accurate mass measurements.” Page 160



As has been demonstrated the reaction can be monitored for disappearance of starting material by LCMS.  One or ordinary skill would continue the reaction to whatever ppm level of starting material impurity is desired in the product, or simply adjust the equivalents of the isocyanate to more completely convert all the amine to the urea.  
Conclusion
5.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625